Citation Nr: 1757896	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  14-23 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Evaluation of tinea versicolor, chest, back, and crotch, currently evaluated as 30 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployablility due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Mays, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from September 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A video conference hearing on this matter was held before the Board in July 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding each of the claims on appeal, remand is required to obtain an examination.

I. PTSD

The Veteran is presently rated at 50 percent for PTSD.  The Board finds that further development is required for VA to fulfill the duty to assist.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran was afforded his most recent VA examination for PTSD in April 2011, over 6 years ago.

The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, further allegations of a progressively worsening condition have been set forth by the Veteran and his representative since the most recent examination.  See Hearing transcript, May 2017, pages 4-5.  An examination is needed to ascertain the current severity and manisfestations of the Veteran's service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

II. Skin Disorder

Likewise, with reference to the claim for an increased rating for skin disorder, tinea versicolor, the Veteran's representative also indicated at the hearing that the Veteran's condition with respect to that disability had worsened.  (See Hearing transcript, May 2017, pages 15-18).  Snuffer v. Gober, 10 Vet. App. 400 (1997).  As such, a new examination is warranted.

III. TDIU

The issue of entitlement to a TDIU is inextricably intertwined with the claims discussed above.  As the case is being remanded for new VA examinations, the findings contained therein will be relevant as to the functional impact the Veteran's disabilities have on her ability to perform the mental and physical acts required of sedentary and physical work.  Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a significant impact  upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).


Accordingly, the case is REMANDED for the following action:

1  Obtain all unassociated VA medical records since December 2016.  All reasonable attempts should be made to obtain such records, as provided in 
38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After any additional records are associated with the claims file, afford the Veteran psychiatric and skin examinations with the appropriate professionals in order to determine the present severity of his disorders.  

With Reference to PTSD:

The psychiatric examiner should consider the criteria as it pertains to 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411.

With Reference to the Veteran's skin disorder, tinea versicolor: 

All indicated tests and studies should be conducted.

IF POSSIBLE, THE VA EXAMINATION SHOULD BE SCHEDULED DURING AN ACTIVE STAGE OF THE VETERAN'S SKIN DISABILITY.  THE EXAMINING FACILITY SHOULD COMMUNICATE WITH THE VETERAN AS NECESSARY TO MAXIMIZE THE LIKELIHOOD OF PERFORMING AN EXAMINATION DURING AN ACTIVE STAGE. 

If it is not possible to schedule the Veteran for a VA examination during an active stage, the examiner's report should include documentation of the Veteran's symptoms based on his description of symptoms during an active stage.

The examiner should describe the area(s) of the body affected by the dermatitis, to include the percentage of the entire body affected, as well as the percentage of exposed area(s) affected.

The examiner should specifically note whether the Veteran has been prescribed any systemic therapy, such as corticosteroids or other immunosuppressive drugs, as well as the period of time prescribed during the prior twelve-month period.

An April 2011 VA examination described periods of flare-up which is affected by severe itching.  The examiner should also express an opinion concerning whether there would be additional functional impairment during flare-ups.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is the case.

The examiner should also specify whether the Veteran has any functional impairment associated with his skin disability, to include any impact of the disability on the Veteran's employment.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.


3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  And implement corrective procedures if necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefits sought remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review


The appellant has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 .




	(CONTINUED ON NEXT PAGE)









_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




